Case 17-20543-JAD    Doc 452
                           Filed 12/14/20 Entered 12/14/20 16:44:54 Desc Main
                         Document      Page 1 of 30                FILED
                                                                   12/14/20 4:03 pm
                                                                   CLERK
                                                                   U.S. BANKRUPTCY
               IN THE UNITED STATES BANKRUPTCY COURT               COURT - WDPA
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                              )
                                     )
 DAVID H. ZIMMER,                    )       Case No. 17-20543-JAD
                                     )
             Debtor.                 )       Chapter 7
 ___________________________________ X
                                     )       Related to ECF No. 428
 DANIEL PETER MORRIS and             )
 LUCILLE AIOSA MORRIS,               )
                                     )
             Movants,                )
                                     )
       -v-                           )
                                     )
 DAVID H. ZIMMER,                    )
 DEPARTMENT OF TREASURY              )
 INTERNAL REVENUE SERVICE,           )
 and ROSEMARY C. CRAWFORD, )
 Chapter 7 Trustee,                  )
                                     )
             Respondents.            )
 ___________________________________ X

                            MEMORANDUM OPINION

       The matter before the Court is a motion captioned as “Creditors Daniel Peter

 Morris and Lucille Aiosa Morris Motion to Dismiss This Bankruptcy for the

 Debtor’s Abuse and Lack of Good Faith Subject to the Agreement at AP-17-02230-

 JAD Doc 124-2 Approved at AP-17-02230-JAD Doc 124" (the Motion to Dismiss”).

       The Motion to Dismiss is a core proceeding, pursuant to which the Court

 has the requisite subject-matter jurisdiction to enter a final judgment. See 28

 U.S.C. §§ 157(b)(2)(A), 157(b)(2)(0) and 1334(b). This Memorandum Opinion shall

 constitute the Court’s findings of fact and conclusions of law pursuant to Federal
Case 17-20543-JAD          Doc 452    Filed 12/14/20 Entered 12/14/20 16:44:54                 Desc Main
                                     Document     Page 2 of 30



 Rule of Bankruptcy Procedure 7052.1 As set forth more fully in this Memorandum

 Opinion, an order shall be entered that denies the Motion to Dismiss.

                                                     I.

         Daniel Peter Morris and Lucille Aiosa Morris (collectively, the “Morris

 Creditors”) were defrauded by their former lawyer, David H. Zimmer, giving rise

 to certain non-dischargeable claims by the Morris Creditors against Mr. Zimmer.

         Since the mid to late 2000's, the Morris Creditors have been engaged in

 litigation and judgment enforcement proceedings against Mr. Zimmer.                                 That

 litigation included cases brought in the state and federal courts of New York, a

 brief foray into the United States Bankruptcy Court for the Southern District of

 Florida, and judgment enforcement in the Court of Common Pleas of Allegheny

 County, Pennsylvania.            Ultimately the parties’ dispute found its way to this

 Court’s docket when Mr. Zimmer filed a chapter 13 case in the Western District


         1
            No party requested an evidentiary hearing on this matter. Because the core facts are not
 subject to genuine dispute, the Court is authorized to determine this contested matter based on the
 following: the historical record made in this bankruptcy case, the historical record made in the related
 adversary proceedings, the admissions made by both the Morris Creditors and other parties in these
 proceedings, and the arguments of the parties (thereby putting the undisputed record into the appropriate
 perspective for the Court to render a decision). See e.g., Oneida Motor Freight, Inc. v. United Jersey
 Bank, 848 F.2d 414, 416 n. 3 (3d Cir.1988)(the historical record was sufficiently well developed to allow
 the bankruptcy court to draw the conclusions and inferences necessary to decide the contested matter);
 Nantucket Investors II v. California Fed. Bank (In re Indian Palms Assoc. Ltd.), 61 F.3d 197, 205 (3d Cir.
 1994)(in a contested matter the bankruptcy court may take judicial notice of documents in the court’s file
 confirming facts not in genuine dispute; or may take judicial notice to confirm that a specific document
 was filed, that a party took a certain position, that certain judicial findings were made or that a party
 made certain admissions); see also Wilmington Trust Co. v. AMB Corp. (In re AMB Corp.), 490 B.R.
 370, 479 (Bankr. S.D.N.Y. 2013)(no evidentiary hearing required for contested matter when parties do
 not request evidentiary hearing and core facts are not disputed), and Cabral v. Shamban (In re Cabral),
 285 B.R. 563, 576 (B.A.P. 1st Cir. 2002)(formal evidentiary not required when the court decides a motion
 to convert or dismiss a bankruptcy case)(collecting cases).

                                                    -2-
Case 17-20543-JAD    Doc 452    Filed 12/14/20 Entered 12/14/20 16:44:54   Desc Main
                               Document     Page 3 of 30



 of Pennsylvania on February 14, 2017.

       While this bankruptcy case is not necessarily complex, it is hardly routine.

 For example, while he proclaimed to be residing in the Western District of

 Pennsylvania as of the petition date, Mr. Zimmer’s actual residence could

 generously be described as nomadic. That is, he resided in Canada, Mexico and

 the United States from time to time in year 2016, and later was living in Canada

 when the instant bankruptcy case was commenced on February 14, 2017. See

 Transcript of September 9, 2020, ECF No. 418, at pp. 31-69; see also Debtor’s

 Response to Motion to Dismiss the Bankruptcy Case for Abuse, Alternatively for

 Change of Venue, and Other Miscellaneous Relief, ECF 59, at paras. 40-45 and

 111

       Despite living in Canada as of the petition date, Mr. Zimmer falsely claimed

 in his bankruptcy schedules that he was a resident of Wall, Pennsylvania. This

 misrepresentation led to a flurry of motions or requests by the Morris Creditors

 seeking dismissal of this bankruptcy case as a bad faith filing. In fact, as of the

 writing of this Memorandum Opinion, the Morris Creditors have made at least 22

 requests that the instant bankruptcy case be dismissed. See Creditors Daniel

 Peter Morris and Lucille Aiosa Morris Post-Evidentiary Hearing Brief, ECF 427, at

 para. 87.

       However, because Mr. Zimmer’s principal assets were located within the

 Western District of Pennsylvania, Mr. Zimmer’s presence in Canada did not


                                         -3-
Case 17-20543-JAD     Doc 452    Filed 12/14/20 Entered 12/14/20 16:44:54      Desc Main
                                Document     Page 4 of 30



 preclude his commencement of a bankruptcy case in this district. See 11 U.S.C.

 § 109(a)(“a person . . . that . . . has ... property in the United States . . . may be a

 debtor under this title”); 28 U.S.C. § 1408(1) (“a case under title 11 may be

 commenced in the district court for the district . . . in which the . . . principal

 assets in the United States, of the person . . . that is the subject of such case have

 been located for the one hundred and eighty days immediately preceding such

 commencement”).

       Accordingly, the Court declined the Morris Creditors’ invitation to dismiss

 this case based upon lack of bankruptcy eligibility and/or for improper venue.

       As this case meandered through the bankruptcy system, both the Morris

 Creditors and the standing Chapter 13 Trustee had a number of concerns

 regarding whether Mr. Zimmer filed this bankruptcy in good faith. For example,

 by way of a motion to dismiss filed on October 13, 2017, the Morris Creditors

 complained that Mr. Zimmer’s shell game regarding his multiple addresses was

 a scheme designed to frustrate the judgement enforcement efforts of the Morris

 Creditors. A review of the findings and conclusions of the various state and/or

 federal courts regarding Mr. Zimmer’s conduct largely supports the Morris

 Creditors’ narrative. See generally Motion of Creditors & Adversary Plaintiffs

 Daniel Peter Morris & Lucille Aiosa Morris to Dismiss Bankruptcy Case for Abuse,

 Alternatively to Change Venue & Other Miscellaneous Relief and exhibits attached

 thereto, ECF 55.


                                           -4-
Case 17-20543-JAD     Doc 452    Filed 12/14/20 Entered 12/14/20 16:44:54    Desc Main
                                Document     Page 5 of 30



       The initial motion to dismiss filed by the Morris Creditors, and the many

 requests that followed, also repeated a litany of other bad acts of Mr. Zimmer.

 These bad acts can generally be described as Mr. Zimmer’s failure to produce

 documents or information in collateral litigation, Mr. Zimmer’s failure to list assets

 in his prior bankruptcy (which was filed in the Southern District of Florida in

 2005), and Mr. Zimmer’s failure to list the Morris Creditors as a creditor in Mr.

 Zimmer’s 2005 Florida bankruptcy (thereby precluding or preventing the Morris

 Creditors from receiving a distribution at the conclusion of that case).

       The Morris Creditors also complained that, in the bankruptcy case before

 this Court, Mr. Zimmer failed to adequately disclose interests that Mr. Zimmer

 had in various business ventures or explain whether he had any meaningful

 earnings from the same. With respect to lack of disclosure, the Morris Creditors

 also complained to the Chapter 13 Trustee that Mr. Zimmer had not adequately

 disclosed information regarding Mr. Zimmer’s pre-bankruptcy disposition of

 certain retirement assets and the whereabouts of the proceeds of a sale of a

 Florida residence which occurred in 2007. See e.g., Supplemental Reply of

 Creditors Daniel Peter Morris and Lucille Aiosa Morris to the Order Directing the

 Debtor to Show Cause Why He Should Not Be Denied a Discharge at Doc 198,

 ECF 204, at para. 3 and the exhibits attached thereto.

       With respect to Mr. Zimmer’s current assets which were disclosed, the most

 valuable of them consists of Mr. Zimmer’s interest in his late parents’ decedent’s


                                          -5-
Case 17-20543-JAD    Doc 452    Filed 12/14/20 Entered 12/14/20 16:44:54   Desc Main
                               Document     Page 6 of 30



 estate. By way of background, prior to the filing of the chapter 13 bankruptcy and

 in an effort to initiate judgment execution on Mr. Zimmer’s inheritance consisting

 of property located in Allegheny County, Pennsylvania, the Morris Creditors

 domesticated their New York judgments to Allegheny County, Pennsylvania.

       When Mr. Zimmer attempted to evade the Morris Creditors’ judgment

 collection efforts by disclaiming his interests in the decedent’s estate, the Court

 of Common Pleas of Allegheny County prevented or otherwise enjoined the

 disclaimer by Mr. Zimmer. It was at that juncture that Mr. Zimmer commenced

 his chapter 13 bankruptcy before this Court, and in connection with this

 bankruptcy case Mr. Zimmer sought to avoid the putative judgment lien (or

 execution lien) of the Morris Creditors as an avoidable preference pursuant to 11

 U.S.C. § 547. See Complaint to Avoid Preferential Liens Pursuant to 11 U.S.C. §

 547, ECF 64.

       In their motion(s) to dismiss, the Morris Creditors complain that the timing

 of the bankruptcy, which occurred on the heals of the Morris Creditors’ judgment

 collection efforts and Mr. Zimmer’s failed disclaimer of his inheritance, is indicia

 that the bankruptcy case was commenced in bad faith. See generally Motion of

 Creditors & Adversary Plaintiffs Daniel Peter Morris & Lucille Aiosa Morris to

 Dismiss Bankruptcy Case for Abuse, Alternatively to Change Venue & Other

 Miscellaneous Relief and exhibits attached thereto, ECF 55.

       The Morris Creditors’ concern regarding Mr. Zimmer’s lack of good faith was


                                         -6-
Case 17-20543-JAD          Doc 452     Filed 12/14/20 Entered 12/14/20 16:44:54                 Desc Main
                                      Document     Page 7 of 30



 shared by the Chapter 13 Trustee and another creditor, the Client Protection Fund

 of the Bar of Maryland. The Client Protection Fund of the Bar of Maryland is an

 entity that reimbursed the Morris Creditors on account of some of their claims

 against Mr. Zimmer. As a result the Client Protection Fund of the Bar of Maryland

 asserted certain subrogated claims in this bankruptcy case. It is worth noting

 that the Client Protection Fund of the Bar of Maryland and Morris Creditors are

 not the only creditors identified by Mr. Zimmer in his bankruptcy schedules.

 Rather, the schedules identified eight additional creditors,2 including an

 unsecured priority claim of the Internal Revenue Service that was timely filed by

 the IRS at Claims Register No. 13-1.

         In response to the initial motion to dismiss filed by the Morris Creditors, the

 Client Protection Fund of the Bar of Maryland opposed dismissal and averred:

                 . . . To the best of its information, Debtor has assets in
                 this district that can be devoted to payment of Debtor’s
                 creditors provided the Debtor exercises Debtor’s right to
                 set aside transfers.

                 . . . The Client Protection Fund of the Bar of Maryland
                 believes that the case should not be dismissed because
                 there is a better prospect of all creditors being fairly
                 treated in this case than if the case were to be dismissed.

 See Response of the Client Protection Fund of the Bar of Maryland to Motion to

         2
            While the schedules filed by Mr. Zimmer reflect 8 creditors, a total of 14 proofs of claims were
 filed according to the claims register. Some creditors filed multiple claims (e.g., the Morris Creditors
 and Portfolio Recovery Associates, LLC). The difference between the number of scheduled creditors
 versus the number of claims filed in this bankruptcy case is not material to the adjudication of the Motion
 to Dismiss because it is undisputed that presently there remains 3 creditors– the Morris Creditors, the
 Client Protection Fund of the Bar of Maryland, and the IRS.

                                                    -7-
Case 17-20543-JAD    Doc 452    Filed 12/14/20 Entered 12/14/20 16:44:54    Desc Main
                               Document     Page 8 of 30



 Dismiss the Bankruptcy Case for Abuse, Alternatively to Change Venue and Other

 Miscellaneous Relief, ECF 58, at paras. 5 and 6.

       With respect to the Chapter 13 Trustee, she shared much of the Morris

 Creditors’ concerns regarding Mr. Zimmer’s lack of good faith. For example, the

 Chapter 13 Trustee had concerns regarding chapter 13 plan funding and that

 despite Mr. Zimmer’s asserted self-employment income, Mr. Zimmer failed to

 provide monthly financial reports to the Chapter 13 Trustee which was necessary

 to demonstrate the amount and/or bona fides of such income. The Chapter 13

 Trustee further voiced objections regarding unscheduled or undisclosed assets

 that were not adequately answered or explained by Mr. Zimmer and which could

 conceivably have value for payment to creditors.       Lastly, she had objections

 regarding the disposition of the probate estate, which value for all creditors could

 be lost outside of a bankruptcy setting. It was against this backdrop that the

 Chapter 13 Trustee opposed dismissal of the bankruptcy case and requested that

 the Court instead convert the case to a chapter 7 liquidation for the benefit of all

 creditors. See Motion to Convert Case from Chapter 13 to Chapter 7, ECF 76; see

 also 11 U.S.C. §1307(c)(providing that the Court may convert or dismiss a case,

 “whichever is in the best interests of creditors and the estate, for cause”); accord

 Jacobsen v. Moser (In re Jacobsen), 609 F.3d 647, 660 (5th Cir.2010) (“we hold that

 a bankruptcy court has the discretion to grant a pending motion to convert for

 cause under § 1307(c) where the debtor has acted in bad faith or abused the


                                         -8-
Case 17-20543-JAD     Doc 452    Filed 12/14/20 Entered 12/14/20 16:44:54     Desc Main
                                Document     Page 9 of 30



 bankruptcy process”); In re Jensen, 425 B.R. 105, 111 (Bankr. S.D.N.Y. 2010)

 (citing Keith M. Lundin, Chapter 13 Bankruptcy, 3d Ed. § 312.1 (2000 &

 Supp.2004) (“If there are assets to be administered, conversion will usually be the

 better bet for the general creditor”)); Blaise v. Wolinsky (In re Blaise), 219 B.R. 946

 (B.A.P. 2d Cir. 1998) (finding conversion rather than dismissal appropriate where

 the debtor “persisted in delaying the sale of property, the proceeds of which were

 to be used to pay creditors”); and In re Brock, 365 B.R. 201, 212-13 (Bankr. D.

 Kan. 2007).

       Ultimately a hearing was scheduled for February 20, 2018 with respect to

 both the Morris Creditors’ motion to dismiss and the Chapter 13 Trustee’s motion

 to convert. When the hearing began, counsel for Mr. Zimmer advised the court

 that each of Mr. Zimmer, the Morris Creditors and the Client Protection Fund of

 the Bar of Maryland had reached a “global” settlement which provided for a

 structured dismissal of the case and distribution of assets and/or payments by

 and among these three parties only. It was also stated that a written motion

 memorializing the settlement terms was to be presented for Court approval

 pursuant to Federal Rule of Bankruptcy Procedure 9019.

       Upon being advised of the “global settlement” at the hearing, the Chapter

 13 Trustee objected and argued that the alleged settlement was not in the best

 interest of creditors because other creditors who are not parties to the “global

 settlement” were precluded from sharing in the recovery of the inheritance assets


                                           -9-
Case 17-20543-JAD    Doc 452 Filed 12/14/20 Entered 12/14/20 16:44:54     Desc Main
                            Document    Page 10 of 30



 due Mr. Zimmer.

       At the hearing, the Court also inquired of counsel as to whether the

 settlement was in the best interests of the creditor body as a whole. Towards that

 end, the Court questioned counsel as to whether a structured dismissal of a

 chapter 13 case that fails to protect the interests of other creditors in a manner

 consistent with the Bankruptcy Code’s priority scheme was proper pursuant to

 the United States Supreme Court’s decision in Czyzewski v. Jevic Holding Corp.,

 137 S.Ct. 973 (2017).

       Inasmuch as these questions remained unresolved, the Court continued the

 hearing on the dueling motions to dismiss and to convert to May 2, 2018, pending

 the filing and adjudication of an application to approve settlement by and between

 Mr. Zimmer, the Morris Creditors, and the Client Protection Fund of the Bar of

 Maryland.

       Not long after the February 20, 2018 hearing, on February 27, 2018,

 counsel for Mr. Zimmer filed a Motion for Approval of Settlement Pursuant to

 Bankruptcy Rule 9019. See ECF 119. In response to the settlement motion, the

 Morris Creditors inexplicably had buyer’s remorse, did an about face, filed a

 response in opposition, and proclaimed that the Court should reject the

 settlement because the Morris Creditors’ acceptance of the settlement proposal

 was “improvident” and that Mr. Morris was either “not well” or was “ill” when he

 agreed to a deal. See Response of Daniel Peter Morris and Lucille Aiosa Morris to


                                        -10-
Case 17-20543-JAD    Doc 452 Filed 12/14/20 Entered 12/14/20 16:44:54       Desc Main
                            Document    Page 11 of 30



 Debtor’s Motion to Approve Settlement, ECF 128. The Morris Creditors also

 renewed their request that this bankruptcy case be dismissed. Id. Naturally,

 counsel for Mr. Zimmer and counsel for the Client Protection Fund of the Bar of

 Maryland were outraged. The Client Protection Fund of the Bar of Maryland even

 filed a motion seeking sanctions against the Morris Creditors. See Motion for

 Sanctions, ECF 131.

       On May 2, 2018, the Court conducted a hearing on the dueling motions to

 dismiss or convert, as well as the settlement motion and the Morris Creditors’

 objection thereto. At the hearing, the Court independently considered the “global

 settlement” in light of the whole record of this case and declined to approve it. See

 Order Denying Motion to Approve Settlement, ECF 139 The Court also elected

 to convert the case to a chapter 7 liquidation as opposed to dismissing the case.

 See Order (A) Denying Confirmation of Amended Chapter 13 Plan, (B) Denying

 Motion to Dismiss, and (c) Converting Case to Chapter 7, ECF 137.                The

 reasoning of the Court was expressed on the record at the May 2, 2018 hearing,

 which is set forth below:

                     I'm not approving the settlement. I think
              significant questions exist as to whether it's in the best
              interest of creditors, as articulated by Mr. Katz at the
              last hearing that we had on it. I know the Chapter 13
              Trustee hasn't filed a response to it here. But the court
              is exercising its independent duty to review it.

                    I think . . . questions abound in terms of really
              whether these proceeds should be preserved for the
              benefit of unsecured creditors, and not merely for the

                                         -11-
Case 17-20543-JAD    Doc 452 Filed 12/14/20 Entered 12/14/20 16:44:54       Desc Main
                            Document    Page 12 of 30



            benefit of Mr. Morris, or the Client Protection Fund. I do
            recognize that whether or not the asset is preserved for
            the benefit of other-- of all the creditors turns upon the
            outcome of the preference action. But we'll convert it.
            We'll give the Chapter 7 Trustee an opportunity to be
            heard in terms of whether the Chapter 7 Trustee intends
            to intervene and pursue that preference action.

                  If the Chapter 7 Trustee determines that the
            preference action isn't viable, then the Chapter 7
            Trustee, as the fiduciary, can so advise the court. But
            I'm not going to approve the settlement in its present
            form. I will schedule a status conference and everyone
            can appear and advise the court as to whether any
            further discovery needs to be taken. And the parties can
            advise the court as the extent to which the court should
            consider the position of the Chapter 7 Trustee with
            respect to the request to dismiss this underlying
            bankruptcy case. Surely creditors have an opportunity
            to be heard. . . .

            . . . In fact, I'm -- you know what, let's simplify this
            matter, because, you know, in determining whether or
            not to convert or dismiss 1307(c) clearly says what is in
            the best interest of creditors, or the estate. And what we
            have here is a pot of money that's sitting in the Court of
            Common Pleas, in the Orphans Court division, and the
            issue is, who gets it? And there are issues in terms of
            exactly when Mr. Morris, you obtained your lien position,
            and whether or not that should be set aside. And of
            course, there's a dispute as to whether or not your lien
            is actually owned by the Client Protection Fund. We have
            no resolution of that either presently.

                   But if that lien is avoidable, and I have no opinion
            on that presently, either positively or negatively, if that
            lien is avoidable, those funds go to all of the creditors to
            be distributed pro rata. And so preserving that asset for
            the benefit of creditors generally is in the best interest of
            creditors in the estate, not one particular creditor.

                    And so in that regard, it is in the best interest to

                                        -12-
Case 17-20543-JAD   Doc 452 Filed 12/14/20 Entered 12/14/20 16:44:54       Desc Main
                           Document    Page 13 of 30



            convert, not to dismiss. Now, I recognize that you have
            made allegations that this bankruptcy case has not been
            commenced in good faith. In fact, some of your items
            which you've pointed out causes the court a lot of
            concern, including Mr. Zimmer's allegation that he lived
            in Wall, Pennsylvania, when it appears he's never lived
            in Wall, Pennsylvania. I'm accepting that as true, Mr.
            Morris. I'm accepting that all as true. Including the
            contentions that maybe in a prior bankruptcy case, Mr.
            Zimmer played fast and loose with his schedules, and
            that you didn't get notice. I'm accepting for argument
            purposes that what you say is true, is true.

                  I'm accepting for purposes of argument that what
            you say occurred in the New York courts that Mr.
            Zimmer played fast and loose to avoid service, and to --
            did nothing but stall and delay you, I'm accepting all of
            that as being true as well. And so there is indicia here
            that Mr. Zimmer plays some games with the system, and
            I'm not very happy about that. And there may very well
            be consequences with that.

                   But the issue that the court is left with is should
            the case be converted or should it be dismissed in light
            of that contour of events? I think the interest of the
            entire creditor body are better served by converting this
            case to the chapter 7 and preserving assets for all
            creditors if they can be preserved.

                   That is what's in the best interest of all creditors.
            Now, I recognize that you've made this contention that
            you know what, Mr. Zimmer himself can't even be a
            debtor under section 109 of the bankruptcy code
            because he doesn't live here in western Pennsylvania.
            But if you look at the statute, his principal asset is here,
            and that is that pot of money.

                  If you look at the schedules, that's really the
            largest asset. And so from a plain language, statutory
            basis, it appears that this case can be here. And so it
            seems appropriate under all of those circumstances, and
            again I'm taking all of your allegations, Mr. Morris, as

                                        -13-
Case 17-20543-JAD   Doc 452 Filed 12/14/20 Entered 12/14/20 16:44:54      Desc Main
                           Document    Page 14 of 30



             being true. It seems appropriate to deny the motion to
             dismiss, to convert the case to a chapter 7. And as a part
             of my discretion in doing that, I also recognize that some
             of those facts may be germane to your non-
             dischargeability action. You have your ability to continue
             your non-dischargeability action. In fact, you filed it
             purposely in this district with advice of legal counsel.

                    And by the way, it is admitted that you, yourself,
             are an attorney. So it has been knowingly filed in this
             district. And you'll have your remedy, whatever that
             may be, and it is something that the court will decide if
             and when the appropriate time arises.

                    And so for all of these reasons, and in considering
             the entire record here, I'm going to deny the motion to
             approve settlement, not on the basis that there was a
             lack of capacity. I'm denying it on the basis that I think
             significant questions abound as to whether it's in the
             best interest of creditors for the reasons stated by Mr.
             Katz at the past hearing. And I'm going to convert this
             case to a chapter 7, and we'll schedule a status
             conference on your adversary . . .

                    If you think that there's a basis for you to have
             your adversary proceeding transferred to another venue,
             when you've chosen to be here in this court, then file
             your motion and we'll hear it, and we'll see what we see.
             And I'll schedule a status conference with the trustee.
             And we'll have the trustee advise this court as to what
             the trustee -- how much time the trustee needs to review
             the preference action commenced by -- against you, Mr.
             Morris, and whether the Chapter 7 Trustee intends to
             pursue that. That's what we're going to do.

 See Transcript of May 2, 2018 Hearing (“Transcript”), ECF 433, at pages 14-20.

       After the bankruptcy case was converted to a chapter 7 liquidation,

 Rosemary Crawford, Esquire was appointed as Chapter 7 Trustee. In that regard,

 she intervened in the preference litigation against the Morris Creditors at

                                        -14-
Case 17-20543-JAD    Doc 452 Filed 12/14/20 Entered 12/14/20 16:44:54       Desc Main
                            Document    Page 15 of 30



 Adversary Proceeding No. 17-02230-JAD, which was previously filed by Mr.

 Zimmer seeking to avoid any lien (including any judgment lien or execution lien)

 that the Morris Creditors may have against Mr. Zimmer’s inheritance assets. The

 Morris Creditors continued in their defense against the preference action; they

 also continued in their prosecution of a non-dischargeability action previously

 filed by them against Mr. Zimmer at Adversary Proceeding No. 17-02195-JAD.

 The Morris Creditors filed a further adversary proceeding against the Chapter 7

 Trustee and Mr. Zimmer at Adversary Proceeding No. 18-02109-JAD, which was

 stayed because the lawsuit was redundant to all or some of the claims set forth

 in the non-dischargeablilty action filed at No. 17-02195-JAD.

       The Client Protection Fund of the Bar of Maryland also filed a declaratory

 judgment action against both the Morris Creditors and the Chapter 7 Trustee at

 Adversary Proceeding No. 18-02094-JAD, seeking a determination of the relative

 priority rights of the subrogation claim of the Client Protection Fund vis-a-vis the

 remaining claims of the Morris Creditors. The Client Protection Fund of the Bar

 of Maryland also sought a determination that the Morris Creditors’ actions in

 pursuing various legal remedies violated certain “cooperation” provisions of the

 contractual agreements by and between the Client Protection Fund and the

 Morris Creditors.

       The Office of the United States Trustee then got into the action and filed an

 adversary proceeding against Mr. Zimmer at Adversary Proceeding No. 19-02210-


                                         -15-
Case 17-20543-JAD    Doc 452 Filed 12/14/20 Entered 12/14/20 16:44:54       Desc Main
                            Document    Page 16 of 30



 JAD.    By this adversary proceeding, the United States Trustee sought a

 determination that Mr. Zimmer is ineligible for a discharge with respect to all of

 Mr. Zimmer’s debts.

        Mr. Zimmer ultimately chose to not contest the Morris Creditors’ non-

 dischargeability action.   Mr. Zimmer’s debts due the Morris Creditors were

 therefore found to be non-dischargeable. See Order, Adversary Proceeding No.17-

 02195-JAD, ECF 165.

        Mr. Zimmer also chose to not defend the objection to discharge filed by the

 United States Trustee, and a default order was entered declaring Mr. Zimmer

 ineligible for a discharge as to all of his creditors pursuant to 11 U.S.C. §§

 727(a)(2)(A), (a)(3), and (a)(4)(A). See Order of Court, Adversary Proceeding No.19-

 02210-JAD, ECF 21.

        More squabbles ensued, and the docket entries in the bankruptcy case and

 related adversary proceedings continued to grow as the Morris Creditors

 proceeded to file pleading after pleading. To promote an efficient and timely

 resolution of the pending disputes, and to avoid further lengthy litigation

 reminiscent of the infamous case of Jarndyce v. Jarndyce as described in the

 Charles Dickens’ novel Bleak House, the Court referred the open adversary

 proceedings between the Morris Creditors, the Chapter 7 Trustee, and the Client

 Protection Fund of the Bar of Maryland to mediation before United States

 Bankruptcy Judge Gregory L. Taddonio. See Order Directing Mediation, ECF 334.


                                         -16-
Case 17-20543-JAD    Doc 452 Filed 12/14/20 Entered 12/14/20 16:44:54       Desc Main
                            Document    Page 17 of 30



       The mediation conducted by Judge Taddonio proved to be successful, and

 the Chapter 7 Trustee, the Morris Creditors, and the Client Protection Fund of the

 Bar of Maryland amicably resolved their differences and memorialized the

 settlement in an agreement dated February 4, 2020.            That agreement was

 approved by the Court on March 10, 2020. See Order (A) Approving Settlement

 and (B) Directing Clerk to Close Adversary Proceedings, ECF 370.

       The gist of the settlement is that funds (collectively, the “Recoveries”) being

 held by the Court of Common Pleas of Allegheny County and certain other parties

 (estimated to collectively be in the amount of $80,000) are to be turned over to the

 Chapter 7 Trustee. After payment of the administrative fees and reimbursement

 of expenses of the Chapter 7 Trustee (which she agreed to cap at $14,000) and

 payment of any allowed priority claim of the IRS, the remaining sums held by the

 Chapter 7 Trustee are to be split evenly between the Morris Creditors and the

 Client Protection Fund of the Bar of Maryland.

       Other terms of the settlement agreement included discontinuing the open

 adversary proceedings referenced above (i.e., Adversary Proceeding Nos. 17-

 02230-JAD, 18-02094-JAD, and 18-02109-JAD) and mutual releases between the

 parties. To the extent the Morris Creditors and the Client Protection Fund have

 any claims that remain unpaid after payment to the Chapter 7 Trustee, after

 payment to the IRS, and after the 50/50 split of the residual funds to the Morris

 Creditors and the Client Protection Fund, each party is free to pursue recovery of


                                         -17-
Case 17-20543-JAD    Doc 452 Filed 12/14/20 Entered 12/14/20 16:44:54        Desc Main
                            Document    Page 18 of 30



 their respective unpaid non-dischargeable claims against Mr. Zimmer.

       It should be noted that except for the Morris Creditors and the Client

 Protection Fund, the IRS is the only other pre-petition creditor of Mr. Zimmer

 which is provided for in the settlement agreement. The reason for this is that the

 Morris Creditors lodged objections to all of the unsettled creditor claims filed

 against Mr. Zimmer, and all but one failed to respond. The lone creditor to oppose

 the Morris Creditors’ objection to claim was the IRS. Ultimately, after going to

 trial, the objection of the Morris Creditors to the claim of the IRS was overruled

 on the merits and the IRS’s unsecured priority claim in the amount of $12,064.18

 was allowed by way of Memorandum Opinion and Order dated December 4, 2020.

 See ECF 448 and ECF 449.

       Foreseeing the allowance of the IRS claim, the Morris Creditors preemptively

 filed the instant Motion to Dismiss on November 3, 2020, which was opposed by

 the Chapter 7 Trustee, the Client Protection Fund of the Bar of Maryland, the IRS,

 and Mr. Zimmer. At the December 1, 2020 hearing held on the Motion to Dismiss,

 Mr. Morris not only re-hashed the same grievances he asserted previously in this

 case, but he also admitted that the primary motive behind the Morris Creditors’

 most recent renewal of the dismissal request is that the Morris Creditors desire

 to receive payment ahead of (or to the detriment of) the IRS.

       Specifically, the Morris Creditors’ logic is that if this case is dismissed, the

 Morris Creditors believe they could disregard the distribution waterfall mandated


                                         -18-
Case 17-20543-JAD    Doc 452 Filed 12/14/20 Entered 12/14/20 16:44:54     Desc Main
                            Document    Page 19 of 30



 by section 726 of the United States Bankruptcy Code, 11 U.S.C. § 726. The

 Morris Creditors also believe that dismissal of the bankruptcy case would render

 the statutory priority distribution to the IRS nugatory (despite the fact that the

 anticipated distribution to the IRS was acknowledged by, agreed to, and

 contemplated in, the settlement agreement).

       At the conclusion of the December 1, 2020 hearing, the Court took the

 Motion to Dismiss under advisement. Upon due consideration of the motion, and

 arguments of the parties, the Court finds the Morris Creditors’ arguments to be

 unconvincing.

                                        II.

       There is no absolute right of a party-in-interest to obtain dismissal of a

 chapter 7 bankruptcy case. See e.g. In re Pinnick, 598 B.R. 206, 209 (Bankr. W.D.

 Pa. 2019)(citing In re Fleurantin, 420 F. App’x 194, 197 (3d Cir. 2011); Schwartz

 v. Smith (In re Smith), 507 F.3d 64, 72 (2d Cir. 2007); Sicherman v. Cohara (In

 re Cohara), 324 B.R. 24, 27 (B.A.P. 6th Cir. 2005); Bartee v. Ainsworth (In re

 Bartee), 317 B.R. 362, 366 (B.A.P. 9th Cir. 2004); and Turpen v. Eide (In re

 Turpen), 244 B.R. 431, 434 (B.A.P. 8th Cir. 2000)).

       This conclusion is supported by the permissive language used in section

 707(a) of the Bankruptcy Code that provides that the Court “may” dismiss a

 chapter 7 bankruptcy case “for cause.” See 11 U.S.C. § 707(a); cf. Marrama v.

 Citizens Bank of Massachusetts, 237 S.Ct. 1105 (2007)(majority opinion by


                                        -19-
Case 17-20543-JAD          Doc 452 Filed 12/14/20 Entered 12/14/20 16:44:54                      Desc Main
                                  Document    Page 20 of 30



 Stevens, J.)(notwithstanding the fact that 11 U.S.C. § 706(a) provides that a

 chapter 7 debtor “may convert a case under this chapter to a case under chapter

 11, 12, or 13,” the court has discretion pursuant to 11 U.S.C. § 105(a) to deny

 such a request when conversion is prejudicial to creditors); cf. Marrama, 127 S.Ct.

 at 1113 (dissent by Thomas, J.)(observing that provisions of 11 U.S.C. § 706(b)

 stating that the “court may convert” is permissive in nature and affords

 bankruptcy courts with discretion).

         That the question of whether or not to dismiss a chapter 7 bankruptcy case

 is left to the sound discretion of the Court is additionally supported by the

 permissive language utilized in section 707(b) of the Bankruptcy Code, which

 provides that the Court “may” dismiss a chapter 7 bankruptcy case if the Court

 finds that the debtor filed the petition “in bad faith” or that the “totality of the

 circumstances of the debtor’s financial situation demonstrates abuse.” See 11

 U.S.C. § 707(b)(2)(B)(3).3

         In exercising its discretion, the Court balances the equities. See Peterson

 v. Atlas Supply Corp. (In re Atlas Supply Corp.), 857 F.2d 1061, 1063 (5th Cir.

 1988); cf. In re Kaiser Aluminum Corp., 456 F.3d 328, 340 (3d Cir. 2006)(“the


         3
            11 U.S.C. § 707(a) applies to those cases which are commenced under one chapter of the
 Bankruptcy Code and are later converted to chapter 7. The applicability of 11 U.S.C. § 707(b) to
 converted cases is far from certain. Compare In re Fox, 370 B.R. 639 (Bankr. D.N.J. 2007)(holding that
 section 707(b) does not apply to cases converted from one chapter to chapter 7) with In re Amaro,
 Bankruptcy No. 20-80051, 2020 WL 6937704 (Bankr. N.D. Ill. September 30, 2020)(section 707(b)
 applies to converted cases). The Court has assumed for sake of argument that 11 U.S.C. § 707(b)
 applies, but need not decide this issue because the best interest of creditors analysis is subsumed in any
 analysis of bad faith or totality of circumstances warranting dismissal under section 707(b).

                                                    -20-
Case 17-20543-JAD    Doc 452 Filed 12/14/20 Entered 12/14/20 16:44:54       Desc Main
                            Document    Page 21 of 30



 bankruptcy courts have broad authority to act in a manner that will prevent

 injustice or unfairness in the administration of bankruptcy estates”).

       With respect to the balancing of interests, courts have held that if “dismissal

 would prejudice the creditors, then [the motion to dismiss] will ordinarily be

 denied.” In re Atlas Supply Corp., 857 F.2d at 1063 (citing In re Williams, 15 B.R.

 655 (E.D. Mo. 1981). Courts have also held that “[d]elay in satisfying creditors’

 claims can be sufficient to preclude dismissal.” Id.; see also In re Lots by Murphy,

 Inc., 430 B.R. 431, 435 (Bankr. S.D. Tex. 2010).

       Stated succinctly, “the test turns on whether or not the dismissal is in the

 best interests of the debtor and the creditors of the estate, with particular

 emphasis on whether the dismissal would be prejudicial to creditors.” In re

 Pinnick, 598 B.R. at 210 (quoting In re Aupperle 352 B.R. 43, 46 (Bankr. D.N.J.

 2005)(citing In re McCullough, 229 B.R. 374, 376 (Bankr. E.D. Va. 1999) and In

 re Stephenson, 262 B.R. 871, 874 (Bankr. W.D. Okla. 2001)); see also In re

 Harker, 181 B.R. 326, 328 (Bankr. E.D. Tenn. 1995)(citing In re Mathis Insurance

 Agency, Inc., 50 B.R. 482 (Bankr. E.D. Ark. 1985) and In re Astin, 77 B.R. 537

 (Bankr. W.D. Va. 1987)).

       This requires an assessment of the reasons for requesting dismissal and the

 impact that a dismissal can have on creditors. Pinnick, 598 B.R. at 210; see also

 In re Jabarin, 395 B.R. 330, 339 (Bankr. E.D. Pa. 2008).

       For example, in Pinnick, my colleague U.S. Bankruptcy Judge Gregory L.


                                         -21-
Case 17-20543-JAD         Doc 452 Filed 12/14/20 Entered 12/14/20 16:44:54                   Desc Main
                                 Document    Page 22 of 30



 Taddonio found that circumstances warranting the denial of a motion to dismiss

 are present when the motion to dismiss is prosecuted while a chapter 7

 bankruptcy trustee is in the process of liquidating non-exempt assets for the

 benefit of creditors. In re Pinnick, 598 B.R. at 210; accord Gill v. Hall (In re Hall),

 15 B.R. 913, 917 (B.A.P. 9th Cir.1981)(dismissal not appropriate where it would

 cause “plain legal prejudice” to creditors in the form of precluding non exempt

 assets from being liquidated for their benefit); In re Klein, 39 B.R. 530, 533

 (E.D.N.Y. 1984)(plain legal prejudice present where creditor collection efforts are

 delayed and there is no assurances that debtor’s assets would be distributed to

 creditor body once the bankruptcy court relinquishes jurisdiction).4

       Judge Taddonio’s conclusion is consistent with decisions of other courts

 which have held that dismissal of the bankruptcy case is the appropriate remedy

 when neither of the “twin pillars” of bankruptcy are present. In re Lots by Murphy,

 Inc., 430 B.R. at 435-36. Those “twin pillars” that must be absent to support

 dismissal are: (1) a discharge for the honest but unfortunate debtor, and (2) when

 assets are available for the satisfaction of valid claims against the estate. Id. As

 to the latter, the court in Lots by Murphy stated:


       4
           See also In re Ross, 21 B.R. 5 (Bankr. E.D.N.Y. 1982), where the court held:

                The discovery of assets is not cause to dismiss such a proceeding. In re
                Williams, 15 B.R. 655 (E.D.Mo.1981); In re Blackmon, 3 B.R. 167
                (Bkrtcy.S.D.Ohio 1980). If anything, it is grounds for retaining
                jurisdiction, i.e., that creditors who perhaps expected to recover nothing
                on their claims may be assured of an equitable and full distribution of
                the debtor's newly discovered assets.

                                                   -22-
Case 17-20543-JAD     Doc 452 Filed 12/14/20 Entered 12/14/20 16:44:54      Desc Main
                             Document    Page 23 of 30



               [T]he second pillar [is present] even if the [debtor’s]
               assets are such that claims can only be paid a very small
               percentage on the dollar. The key is that at least some
               portion of claims, however small, be paid through
               liquidation of assets.

 Id. at 436.

       Even when the debtor engaged in misconduct, courts have also refused to

 dismiss a bankruptcy if dismissal will hinder creditor collection efforts. See

 Dionne v. Simmons (In re Simmons), 200 F.3d 738, 743 (11th Cir. 2000). This is

 because bankruptcy is not only a remedy for debtors, it is also a collective remedy

 for creditors. See e.g., In re Middleton, 544 B.R. 449, 456-57 n.2 (Bankr. S.D. Ala.

 2016)(collecting cases, including Circuit and Supreme Court opinions, discussing

 the collective nature of bankruptcy from the creditor perspective).

       That bankruptcy is a collective remedy for creditors is reflected by the law’s

 requirement that a bankruptcy trustee is a fiduciary for creditors and, consistent

 with that duty, the trustee has an obligation to object to a motion to dismiss if

 dismissal of the case not in the best interest of creditors. Penick v. Tice (In re

 Scarborough), 732 F.2d 1211, 1214 (4th Cir. 1984); Gill v. Hall (In re Hall), 15 B.R.

 913, 915 (B.A.P. 9th Cir. 1981). This duty is rooted in 11 U.S.C. § 704(1), which

 provides that the chapter 7 trustee has the responsibility to “collect and reduce

 to money the property of the estate” for the benefit of creditors.

                                         III.

       With all of these standards in mind, the Court is persuaded that the Motion


                                         -23-
Case 17-20543-JAD    Doc 452 Filed 12/14/20 Entered 12/14/20 16:44:54      Desc Main
                            Document    Page 24 of 30



 to Dismiss should be denied. The Court reaches this conclusion because the

 purpose of the Motion to Dismiss is to deprive the IRS of its distribution from the

 assets of the bankruptcy estate. The Morris Creditors even admitted as much at

 the December 1, 2020 hearing on the Motion to Dismiss.

       In rendering this decision, the Court is mindful that the undisputed record

 reflects that the IRS holds an allowed priority unsecured claim in the amount of

 $12,064.18. Not only does the IRS hold such a claim, the record reflects that the

 Chapter 7 Trustee and the Client Protection Fund settled all of the litigation

 involving the Morris Creditors, resulting in funds which will be made available for

 distribution to the estate’s three remaining creditors (i.e., the IRS, the Morris

 Creditors, and the Client Protection Fund).

       Specifically, the February 4, 2020 settlement agreement provides that funds

 held by the Court of Common Pleas of Allegheny County and certain other parties

 (estimated to be in the amount of $80,000) are be turned over to the Chapter 7

 Trustee. The settlement agreement further provides that after payment of the

 administrative fees and expenses of the Chapter 7 Trustee (which she agreed to

 collectively cap at $14,000), and after the Chapter 7 Trustee’s payment of the

 allowed priority claim of the IRS, the remaining sums held by the Chapter 7

 Trustee are to be split evenly between the Morris Creditors and the Client

 Protection Fund of the Bar of Maryland.

        What is clear from the record is that the effort to dismiss this bankruptcy


                                        -24-
Case 17-20543-JAD     Doc 452 Filed 12/14/20 Entered 12/14/20 16:44:54       Desc Main
                             Document    Page 25 of 30



 case in order to attempt to preclude or impede the IRS from its lawful distribution

 operates as legal prejudice to the IRS. Therefore granting the Motion to Dismiss

 is not in the best interests of creditors.

       Apparently recognizing this outcome, the Morris Creditors suggest in

 passing that they never agreed to a distribution to the IRS as part of the February

 4, 2020 settlement. This suggestion is contrary to the undisputed record because

 the plain and unambiguous terms of the settlement agreement (which is attached

 hereto as Appendix 1) states that the parties “hereby agree to the distribution

 above.” The “distribution above” provision set forth in the agreement references

 a clear and unequivocal schedule of payments located at the top part of the first

 page of the document, and such schedule expressly includes the distribution on

 account of the unsecured priority claim of the IRS.

       Accordingly, the IRS is in the position to have its priority claim paid in full

 unless its distribution is interfered with as part of a plan to dismiss this

 bankruptcy case.     In essence, the Morris Creditors’ Motion to Dismiss is a

 collateral effort to re-write the settlement agreement and remove any distribution

 to the IRS. Such a result sought by the Morris Creditors is not proper, at least

 when the disenfranchised creditor objects. As one court held under a similar

 circumstances:

              In effect, the Debtor's proposed dismissal would result in
              a reordering of priorities, which is one of the factors that
              cases recognize as disfavoring a voluntary dismissal
              under § 707(a). See cases quoted in Part V.A. of this

                                          -25-
Case 17-20543-JAD    Doc 452 Filed 12/14/20 Entered 12/14/20 16:44:54      Desc Main
                            Document    Page 26 of 30



             opinion (Barry v. Sommers (In re Cochener ), 382 B.R. at
             337–39; Hopper, 404 B.R. at 308); see generally Pension
             Benefit Guaranty Corp. v. Belfance (In re CSC Indus.,
             Inc.), 232 F.3d 505, 508 (6th Cir.2000)(citing 11 U.S.C.
             § 1123(a)(4))(“[A] fundamental objective of the
             Bankruptcy Code is to treat similarly situated creditors
             equally.”); In re Warren, 181 B.R. 136, 139
             (Bankr.N.D.Ala.1995)(denying a joint motion by the
             debtor and the petitioning creditors to dismiss an
             involuntary bankruptcy, because the proposed
             settlement did not pay similarly situated creditors
             equally).

 In re Dzierzawski, 528 B.R. 397, 417 (Bankr. E.D. Mich. 2015); see also Czyzewski

 v. Jevic Holding Corp., 137 S.Ct. at 983 (structured dismissal of chapter 11 debtor

 that provided for distribution of assets contrary to Bankruptcy Code priority

 scheme was impermissible).

                                        IV.

       In the course of issuing its decision today, the Court duly considered the

 Morris Creditors’ argument alleging that they can sidestep the distribution rights

 of the IRS pursuant to various legal theories sounding in “common fund,”

 “charging lien,” or similar phenomena. However, the record reflects that the

 Morris Creditors waived these claims by operation of the settlement agreement

 which provided for the Recoveries to be transferred the Chapter 7 Trustee’s

 account, consent to the Chapter 7 Trustee’s payment of the priority unsecured

 claim of the IRS from the Recoveries, and a resolution and discontinuation of the

 litigation in which the Morris Creditors asserted such common fund or charging

 lien claims before this Court. See Agreement Dated February 4, 2020 at p.1

                                        -26-
Case 17-20543-JAD    Doc 452 Filed 12/14/20 Entered 12/14/20 16:44:54       Desc Main
                            Document    Page 27 of 30



 (setting forth agreed distribution schedule, including payment to the IRS), para.

 4 (providing for mutual releases), para. 8 (providing for the settlement and

 discontinuation of Adversary Proceeding No. 17-2230-JAD and authorizing the

 Chapter 7 Trustee to recover the funds at issue), and para. 9 (providing for the

 settlement and discontinuation of Adversary Proceeding Nos. 18-02094-JAD and

 18-02109-JAD); see also Memorandum Order dated November 19, 2018, ECF 187

 (holding that outcome of the aforementioned litigation will either be a resolution

 of, or res judicata or collateral estoppel to, the Morris Creditors’ claims sounding

 in “common fund” or “charging lien”).

       All of these aforementioned provisions of the settlement agreement were

 agreed to by the Morris Creditors, approved by the Court, and are binding upon

 the Morris Creditors. See Bezanson et al. v. Bayside Enterprises, Inc. et al. (In re

 Medomak Canning), 922 F.2d 895, 902-03 (1st Cir. 1990)(party to bankruptcy

 court approved settlement precluded from asserting claims); Adam et al. v. Itech

 Oil Co. (In re Gibralter Resources, Inc.), 210 F.3d 573, 576 (5th Cir. 2000)(same).

       The Court’s conclusion is supported by the colloquy at the March 10, 2020

 hearing on the settlement, which included a discussion of the fact that

 distributions would be made to the IRS under the settlement agreement on

 account of the IRS’s claim only if the IRS’s claim was found to be an allowed

 claim. The Morris Creditors raised no objection to these terms at that time,

 thereby providing further corroboration that the settlement agreement


                                         -27-
Case 17-20543-JAD          Doc 452 Filed 12/14/20 Entered 12/14/20 16:44:54                     Desc Main
                                  Document    Page 28 of 30



 contemplated that the IRS’s allowed priority claim would be satisfied from the

 Recoveries.

         In furtherance of their Motion to Dismiss, the Morris Creditors discuss the

 fact that the IRS is not a party to the settlement agreement and never signed it.

 It is true that the IRS is not a signor to the settlement agreement. This fact is

 irrelevant to the binding nature of it. The fact remains that the Morris Creditors

 agreed that the Recoveries will be remitted to the Chapter 7 Trustee for

 distribution by the Chapter 7 Trustee to creditors in accordance with the terms

 of the settlement agreement.               This agreement by the Morris Creditors was

 approved by the Court pursuant to Federal Rule of Bankruptcy Procedure 9019,

 and as a result, the Court’s final approval of the same along with the doctrines of

 estoppel and waiver preclude the Morris Creditors from asserting otherwise.5

 Moreover, there simply was no need for the IRS to be a signor of the document,

 after all the Chapter 7 Trustee is an estate fiduciary for the benefit of all

 unsecured creditors (including the IRS). See In re Medomak Canning, 922 F.2d

 at 901-02; see also Webster v. Mgmt. Network Grp. (In re NETtel Corp.), 364 B.R.

 433, 441 (Bankr. D.C. 2006)(holding that trustee’s fiduciary obligations “run only

 to a debtor’s unsecured creditors”).




         5
           The Court notes parenthetically that the contemplated distribution “waterfall” is consistent
 with the distribution scheme set forth in 11 U.S.C. § 726.

                                                    -28-
Case 17-20543-JAD    Doc 452 Filed 12/14/20 Entered 12/14/20 16:44:54       Desc Main
                            Document    Page 29 of 30



                                          V.

       In rendering this decision today, the Court has considered the Morris

 Creditors’ argument that denying the Motion to Dismiss effectively rewards Mr.

 Zimmer for his wrongful conduct. To be clear, the Court does not countenance

 Mr. Zimmer’s failure to adhere to the duties imposed upon him by law. With that

 being said, Mr. Zimmer has received the consequences of not being an honest but

 unfortunate debtor. Because of his actions or omissions, Mr. Zimmer has been

 found to be ineligible to receive a discharge in bankruptcy, and therefore he has

 had the ultimate form of bankruptcy relief taken away from him.

       Moreover, this case, like any other bankruptcy case in this district, is

 monitored by the United States Department of Justice through the Office of the

 United States Trustee (the “U.S. Trustee”). As the “watchdog” of the bankruptcy

 system, and in coordination with the United States Attorney and other law

 enforcement agencies, the U.S. Trustee monitors the conduct of private parties

 and identifies and helps investigate bankruptcy fraud and abuse. See Phoenician

 Mediterranean v. Swope (In re J&S Properties, Inc.), 545 B.R. 91, 102 (Bankr.

 W.D. Pa. 2015)(citing H.R.        Rep. No. 95-595 (1977), reprinted in 1978

 U.S.C.C.A.N. 5963). The Court has no doubt that the U.S. Trustee is aware of the

 Morris Creditors’ allegations against Mr. Zimmer because the U.S. Trustee is the

 entity that filed the action resulting in Mr. Zimmer’s discharge being denied. To

 the extent the U.S. Trustee is of the opinion that further investigation or action is


                                         -29-
Case 17-20543-JAD    Doc 452 Filed 12/14/20 Entered 12/14/20 16:44:54      Desc Main
                            Document    Page 30 of 30



 warranted based upon any act or omissions of Mr. Zimmer, such a decision by the

 U.S. Trustee lies within its discretion.      Nothing contained herein should be

 construed as an opinion as to those matters, either positively or negatively.

                                        VI.

       The facts and circumstances set forth above demonstrate that it is simply

 improper to disenfranchise the IRS from receiving its lawful distribution. For this

 reason, and because the circumstances reflect that the Morris Creditors have

 consented to the settlement agreement and that Mr. Zimmer has had his

 discharge denied, the balance of the equities dictates that the Motion to Dismiss

 shall be denied. Accordingly, an order shall be entered that denies the Motion to

 Dismiss with prejudice.




 Date: December 14, 2020               ____________________________________
                                       The Honorable Jeffery A. Deller
                                       United States Bankruptcy Judge


 cc:   Daniel Peter Morris, Esquire, counsel to the Morris Creditors
       Rosemary C. Crawford, Esquire, Chapter 7 Trustee
       Thomas E. Reilly, Esquire, counsel to the Client Protection Fund
       Ward W. Benson, Esquire, counsel to the United States, IRS
       Donald Calaiaro, Esquire, counsel to Mr. David Zimmer
       Joseph Sisca, Esquire, Assistant United States Trustee




                                        -30-
